 

Exhibit 10.1

 

DROPCAR, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is effective as of January 30,
2018 by and between DropCar, Inc., a Delaware corporation (the “Company”), and
(“Indemnitee”).

 

A.          The Company recognizes the difficulty in obtaining liability
insurance for its directors, officers, employees, controlling persons,
fiduciaries and other agents and affiliates, the significant cost of such
insurance and the general limitations in the coverage of such insurance.

 

B.          The Company further recognizes the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, fiduciaries and other agents and affiliates to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.

 

C.          The current protection available to directors, officers, employees,
controlling persons, fiduciaries and other agents and affiliates of the Company
may not be adequate under the present circumstances, and directors, officers,
employees, controlling persons, fiduciaries and other agents and affiliates of
the Company (or persons who may be alleged or deemed to be the same), including
the Indemnitee, may not be willing to serve or continue to serve or be
associated with the Company in such capacities without additional protection.

 

D.          The Company (a) desires to attract and retain the involvement of
highly qualified persons, such as Indemnitee, to serve and be associated with
the Company, and (b) accordingly, wishes to provide for the indemnification and
advancement of expenses to the Indemnitee to the maximum extent permitted by
law.

 

E.          In view of the considerations set forth above, the Company desires
that Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein.

 

AGREEMENT:

 

In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Certain Definitions.

 

(a)          “Change in Control” shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
Voting Securities, (ii) during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two- thirds (2/3) of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

 1 

 

 

(b)          “Claim” shall mean with respect to a Covered Event: any threatened,
asserted, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation (formal or
informal) that Indemnitee (or in the case of a Fund Indemnitor (as defined in
Section 18 below) seeking to be indemnified, a Fund Indemnitor) in good faith
believes might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other, including any appeal therefrom.

 

(c)          References to the “Company” shall include, in addition to DropCar,
Inc., any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger to which DropCar, Inc. (or any of its
wholly owned subsidiaries) is a party, which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees, agents or fiduciaries, so that if Indemnitee is or was a
director, officer, employee, agent or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

 

(d)          “Covered Event” shall mean any event or occurrence by reason of the
fact that Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any subsidiary of the Company, direct or indirect, or is or
was serving at the request of the Company as a director, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity.

 

(e)          “Expense Advance” shall mean a payment to Indemnitee for Expenses
pursuant to Section 3 hereof, in advance of the settlement of or final judgment
in any action, suit, proceeding or alternative dispute resolution mechanism,
hearing, inquiry or investigation, which constitutes a Claim.

 

(f)          “Expenses” shall mean any and all direct and indirect costs,
losses, claims, damages, fees, expenses and liabilities, joint or several
(including reasonable attorneys’ fees and all other costs, expenses and
obligations reasonably incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, to be a witness in or to participate in, any action, suit, proceeding,
alternative dispute resolution mechanism, hearing, inquiry or investigation),
judgments, fines, penalties and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred, of any Claim and any federal, state,
local or foreign taxes imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement.

 

 2 

 

 

(g)          “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 2(d) hereof,
who shall not have otherwise performed services for (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements) or (ii) any other party to the
Claim giving rise to a claim for indemnification hereunder, within the last
three (3) years. Notwithstanding the foregoing, the term “Independent Legal
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(h)          References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.

 

(i)          “Reviewing Party” shall mean, subject to the provisions of Section
2(d), any person or body appointed by the Board of Directors in accordance with
applicable law to review the Company’s obligations hereunder and under
applicable law, which may include a member or members of the Company’s Board of
Directors, Independent Legal Counsel or any other person or body not a party to
the particular Claim for which Indemnitee is seeking indemnification,
exoneration or hold harmless rights.

 

(j)          “Section” refers to a section of this Agreement unless otherwise
indicated.

 

(k)          “Voting Securities” shall mean any securities of the Company that
vote generally in the election of directors.

 

2.          Indemnification.

 

(a)          Indemnification of Expenses. Subject to the provisions of Section
2(b) below, the Company shall indemnify, exonerate or hold harmless Indemnitee
for Expenses to the fullest extent permitted by law if Indemnitee was, is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any Claim (whether by reason
of or arising in part out of a Covered Event), including all interest,
assessments and other charges incurred in connection with or in respect of such
Expenses.

 

(b)          Review of Indemnification Obligations.

 

(i)          Notwithstanding the foregoing, in the event any Reviewing Party
shall have determined (in a written opinion, in any case in which Independent
Legal Counsel is the Reviewing Party) that Indemnitee is not entitled to be
indemnified, exonerated or held harmless hereunder under applicable law, (A) the
Company shall have no further obligation under Section 2(a) to make any payments
to Indemnitee not made prior to such determination by such Reviewing Party and
(B) the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all Expenses theretofore paid in
indemnifying, exonerating or holding harmless Indemnitee (within thirty (30)
days after such determination); provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee is entitled to be
indemnified, exonerated or held harmless hereunder under applicable law, any
determination made by any Reviewing Party that Indemnitee is not entitled to be
indemnified hereunder under applicable law shall not be binding and Indemnitee
shall not be required to reimburse the Company for any Expenses theretofore paid
in indemnifying, exonerating or holding harmless Indemnitee until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee’s obligation to
reimburse the Company for any Expenses shall be unsecured and no interest shall
be charged thereon.

 

 3 

 

 

(ii)          Subject to Section 2(b)(iii) below, if the Reviewing Party shall
not have made a determination within forty-five (45) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (B) a
prohibition of such indemnification under applicable law; provided, however,
that such 45-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.

 

(iii)          Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Claim.

 

(c)           Indemnitee Rights on Unfavorable Determination; Binding Effect. If
any Reviewing Party determines that Indemnitee substantively is not entitled to
be indemnified, exonerated or held harmless hereunder in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
such Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and, subject to the provisions of Section 15 hereof, the Company
hereby consents to service of process and to appear in any such proceeding.
Absent such litigation, any determination by any Reviewing Party shall be
conclusive and binding on the Company and Indemnitee.

 

(d)          Selection of Reviewing Party; Change in Control. If there has not
been a Change in Control, any Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control (other than a Change
in Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), any
Reviewing Party with respect to all matters thereafter arising concerning
Indemnitee’s indemnification, exoneration or hold harmless rights for Expenses
under this Agreement or any other agreement or under the Company’s Certificate
of Incorporation or bylaws as now or hereafter in effect, or under any other
applicable law, if desired by Indemnitee, shall be Independent Legal Counsel
selected by the Indemnitee and approved by Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be entitled to be indemnified, exonerated or held harmless
hereunder under applicable law and the Company agrees to abide by such opinion.
The Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify, exonerate and hold harmless such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay Expenses of more than one
Independent Legal Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other Indemnitees unless (i) the Company otherwise
determines or (ii) any Indemnitee shall provide a written statement setting
forth in detail a reasonable objection to such Independent Legal Counsel
representing other Indemnitees.

 

 4 

 

 

(e)          Mandatory Payment of Expenses. Notwithstanding any other provision
of this Agreement other than Section 10 hereof, to the fullest extent permitted
by applicable law and to the extent that Indemnitee was a party to (or
participant in) and has been successful on the merits or otherwise, including,
without limitation, the dismissal of an action without prejudice, in defense of
any Claim, Indemnitee shall be indemnified, exonerated and held harmless against
all Expenses actually and reasonably incurred by Indemnitee in connection
therewith. If Indemnitee is not wholly successful in such Claim but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Claim, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or on his behalf in
connection with or related to each successfully resolved claim, issue or matter
to the fullest extent permitted by law. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Claim by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

(f)          Contribution. If the indemnification, exoneration or hold harmless
rights provided for in this Agreement is for any reason held by a court of
competent jurisdiction to be unavailable to an Indemnitee, then in lieu of
indemnifying, exonerating or holding harmless Indemnitee thereunder, the Company
shall contribute to the amount paid or required to be paid by Indemnitee as a
result of such Expenses (i) in such proportion as is deemed fair and reasonable
in light of all of the circumstances in order to reflect the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Claim or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with the action or inaction
which resulted in such Expenses, as well as any other relevant equitable
considerations. In connection with the registration of the Company’s securities,
the relative benefits received by the Company and Indemnitee shall be deemed to
be in the same respective proportions that the net proceeds from the offering
(before deducting expenses) received by the Company and Indemnitee, in each case
as set forth in the table on the cover page of the applicable prospectus, bear
to the aggregate public offering price of the securities so offered. The
relative fault of the Company and Indemnitee shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(f) were determined by pro rata or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. In connection
with the registration of the Company’s securities, in no event shall Indemnitee
be required to contribute any amount under this Section 2(f) in excess of the
net proceeds received by Indemnitee from its sale of securities under such
registration statement. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(a) of the Securities Act of 1933, as amended)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.

 

3.           Expense Advances.

 

(a)          Obligation to Make Expense Advances. The Company shall make Expense
Advances to Indemnitee upon receipt of a written undertaking by or on behalf of
the Indemnitee to repay such amounts if it shall ultimately be determined that
the Indemnitee is not entitled to be indemnified, exonerated or held harmless
therefor by the Company.

 

 5 

 

 

(b)          Form of Undertaking. Any written undertaking by the Indemnitee to
repay any Expense Advances hereunder shall be unsecured and no interest shall be
charged thereon.

 

4.          Procedures for Indemnification and Expense Advances.

 

(a)          Timing of Payments. All payments of Expenses (including without
limitation Expense Advances) by the Company to the Indemnitee pursuant to this
Agreement shall be made to the fullest extent permitted by law as soon as
practicable after written demand by Indemnitee therefor is presented to the
Company, but in no event later than forty-five (45) days after such written
demand by Indemnitee is presented to the Company, except in the case of Expense
Advances, which shall be made no later than twenty (20) days after such written
demand by Indemnitee is presented to the Company. If the Company disputes a
portion of the amounts for which indemnification is requested, the undisputed
portion shall be paid and only the disputed portion withheld pending resolution
of any such dispute.

 

(b)          Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified, exonerated or held harmless
or Indemnitee’s right to receive Expense Advances under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification, exoneration or hold harmless rights will
or could be sought under this Agreement. Notice to the Company shall be directed
to the President and the Secretary of the Company at the address shown on the
signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee) and shall include a description of the
nature of the Claim and the facts underlying the Claim, in each case to the
extent known to Indemnitee. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Claim. In addition, Indemnitee shall give the Company such information and
cooperation as the Company may reasonably require and as shall be within
Indemnitee’s power. The failure by Indemnitee to notify the Company hereunder
will not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement, except to the extent (solely with respect to the indemnity hereunder)
that such failure or delay materially prejudices the Company.

 

(c)          No Presumptions; Burden of Proof. For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification, exoneration or hold harmless right is not
permitted by this Agreement or applicable law. In addition, neither the failure
of any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnitee should be indemnified, exonerated or held harmless under this
Agreement or applicable law, shall be a defense to Indemnitee’s claim or create
a presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief. In connection with any determination by any
Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified, exonerated or held harmless hereunder, the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.

 

 6 

 

 

(d)          Notice to Insurers. If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 4(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all reasonably necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Claim in accordance with the terms of such policies.

 

(e)          Selection of Counsel. In the event the Company shall be obligated
hereunder to provide indemnification, exoneration or hold harmless rights for or
make any Expense Advances with respect to the Expenses of any Claim, the
Company, if appropriate, shall be entitled to assume the defense of such Claim
with counsel approved by Indemnitee (which approval shall not be unreasonably
withheld) upon the delivery to Indemnitee of written notice of the Company’s
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees or expenses of
separate counsel subsequently employed by or on behalf of Indemnitee with
respect to the same Claim; provided, however, that (i) Indemnitee shall have the
right to employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s
expense and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s separate counsel shall be Expenses for which Indemnitee may
receive indemnification, exoneration or hold harmless rights or Expense Advances
hereunder. The Company shall have the right to conduct such defense as it sees
fit in its sole discretion, including the right to settle any claim, action or
proceeding against Indemnitee without the consent of Indemnitee, provided that
the terms of such settlement include either: (i) a full release of Indemnitee by
the claimant from all liabilities or potential liabilities under such claim or
(ii), in the event such full release is not obtained, the terms of such
settlement do not limit any indemnification, exoneration or hold harmless rights
Indemnitee may now, or hereafter, be entitled to under this Agreement, the
Company’s Certificate of Incorporation, bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware (the “DGCL”) or otherwise.

 

5.          Additional Indemnification Rights; Nonexclusivity.

 

(a)          Scope. The Company hereby agrees to indemnify, exonerate and hold
harmless the Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification, exoneration or hold harmless right is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s bylaws or by statute, a vote of
stockholders or a resolution of directors, or otherwise. The rights of
indemnification and to receive Expense Advances as provided by this Agreement
shall be interpreted independently of, and without reference to, any other such
rights to which Indemnitee may at any time be entitled. In the event of any
change after the date of this Agreement in any applicable law, statute or rule
which expands the right of a Delaware corporation to indemnify, exonerate or
hold harmless a member of its board of directors or an officer, employee, agent
or fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy
by this Agreement the greater benefits afforded by such change. In the event of
any change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify, exonerate or hold harmless a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 10(a) hereof.

 

 7 

 

 

(b)          Nonexclusivity. The indemnification, exoneration or hold harmless
rights and the payment of Expense Advances provided by this Agreement shall be
in addition to any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its bylaws, any other agreement, any
vote of stockholders or disinterested directors, the DGCL, or otherwise. The
indemnification, exoneration or hold harmless rights and the payment of Expense
Advances provided under this Agreement shall continue as to Indemnitee for any
action taken or not taken while serving in an indemnified, exonerated or held
harmless capacity even though subsequent thereto Indemnitee may have ceased to
serve in such capacity.

 

6.          No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, bylaws or otherwise) of the amounts otherwise payable hereunder,
except as provided in Section 18 below.

 

7.          Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification, exoneration or hold harmless
rights by the Company for some or a portion of Expenses incurred in connection
with any Claim, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify, exonerate or hold harmless Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.

 

8.          Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that in certain instances, federal law or applicable public policy may prohibit
the Company from indemnifying, exonerating or holding harmless its directors,
officers, employees, agents or fiduciaries under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Company may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification, exoneration or hold harmless rights to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify, exonerate or hold harmless Indemnitee.

 

9.          Liability Insurance. To the extent the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are provided to the most favorably
insured of the Company’s directors who are not employees of the Company, if
Indemnitee is a director who is not employed by the Company; or of the Company’s
officers, if Indemnitee is a director of the Company and is also employed by the
Company, or is not a director of the Company but is an officer; or in the
Company’s sole discretion, if Indemnitee is not an officer or director but is an
employee, agent or fiduciary.

 

10.         Exceptions. Notwithstanding any other provision of this Agreement,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)          Excluded Action or Omissions. To indemnify, exonerate or hold
harmless Indemnitee for Expenses resulting from acts, omissions or transactions
for which Indemnitee is prohibited from receiving indemnification, exoneration
or hold harmless rights under this Agreement or applicable law; provided,
however, that notwithstanding any limitation set forth in this Section 10(a)
regarding the Company’s obligation to provide indemnification, exoneration or
hold harmless rights to Indemnitee, Indemnitee shall be entitled under Section 3
to receive Expense Advances hereunder with respect to any such Claim unless and
until a court having jurisdiction over the Claim shall have made a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee has engaged in acts, omissions or
transactions for which Indemnitee is prohibited from receiving indemnification
under this Agreement or applicable law.

 

 8 

 

 

(b)          Claims Initiated by Indemnitee. To indemnify, exonerate or hold
harmless or make Expense Advances to Indemnitee with respect to Claims initiated
or brought voluntarily by Indemnitee and not by way of defense, counterclaim or
cross claim, except (i) with respect to actions or proceedings brought to
establish or enforce an indemnification, exoneration or hold harmless right
under this Agreement or any other agreement or insurance policy or under the
Company’s Certificate of Incorporation or bylaws now or hereafter in effect
relating to Claims for Covered Events, (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim or (iii) as
otherwise required under Section 145 of the DGCL, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
exoneration, hold harmless right, Expense Advances or insurance recovery, as the
case may be.

 

(c)          Lack of Good Faith. To indemnify, exonerate or hold harmless
Indemnitee for any Expenses incurred by Indemnitee with respect to any action
instituted (i) by Indemnitee to enforce or interpret this Agreement, if a court
having jurisdiction over such action determines as provided in Section 13 hereof
that each of the material assertions made by Indemnitee as a basis for such
action was not made in good faith or was frivolous or (ii) by or in the name of
the Company to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 13 hereof that
each of the material defenses asserted by Indemnitee in such action was made in
bad faith or was frivolous.

 

(d)          Claims Under Section 16(b) or Sarbanes-Oxley Act. To indemnify,
exonerate or hold harmless Indemnitee for expenses and the payment of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute or (ii) any reimbursement of the Company by Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements that
arise from an accounting restatement of the Company pursuant to Section 304 of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); provided,
however, that notwithstanding any limitation set forth in this Section 10(d)
regarding the Company’s obligation to provide indemnification or exoneration or
hold harmless, Indemnitee shall be entitled under Section 3 hereof to receive
Expense Advances hereunder with respect to any such Claim unless and until a
court having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has violated said statute.

 

11.          Counterparts. This Agreement may be executed in counterparts and by
facsimile or electronic transmission, each of which shall constitute an original
and all of which, together, shall constitute one instrument.

 

12.          Binding Effect; Successors and Assigns. This Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties hereto
and their respective successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), spouses, heirs,
and personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director, officer, employee, agent or fiduciary (as applicable) of the Company
or of any other enterprise at the Company’s request. The Company and Indemnitee
agree that the Fund Indemnitors (as defined in Section 18 below) are express
third party beneficiaries of this Agreement.

 

 9 

 

 

13.         Expenses Incurred in Action Relating to Enforcement or
Interpretation. In the event that any action is instituted by Indemnitee under
this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be indemnified for all Expenses incurred by Indemnitee with
respect to such action (including without limitation attorneys’ fees),
regardless of whether Indemnitee is ultimately successful in such action, unless
as a part of such action a court having jurisdiction over such action makes a
final judicial determination (as to which all rights of appeal therefrom have
been exhausted or lapsed) that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous; provided, however, that until such final judicial determination is
made, Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action. In the event of an action
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement, Indemnitee shall be entitled to be
indemnified, exonerated or held harmless for all Expenses incurred by Indemnitee
in defense of such action (including without limitation costs and expenses
incurred with respect to Indemnitee’s counterclaims and cross-claims made in
such action), unless as a part of such action a court having jurisdiction over
such action makes a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that each of the material
defenses asserted by Indemnitee in such action was made in bad faith or was
frivolous; provided, however, that until such final judicial determination is
made, Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action.

 

14.         Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery or (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement or
as subsequently modified by written notice.

 

15.         Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

16.         Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including without limitation each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

17.         Choice of Law. This Agreement, and all rights, remedies,
liabilities, powers and duties of the parties to this Agreement, shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws.

 

 10 

 

 

18.         Primacy of Indemnification; Subrogation.

 

(a) The Company hereby acknowledges that Indemnitee has or may in the future
have certain indemnification, exoneration, hold harmless or Expense advancement
rights and/or insurance provided by Fund and certain of its affiliates
(collectively, the “Fund Indemnitors”). The Company hereby agrees (i) that it is
the indemnitor of first resort (i.e., its obligations to Indemnitee are primary
and any obligation of the Fund Indemnitors to advance Expenses or to provide
indemnification, exoneration or hold harmless rights for the same Expenses
incurred by Indemnitee are secondary), (ii) that it shall be required to advance
the full amount of Expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses, to the extent legally permitted and as required by
the Certificate of Incorporation or bylaws of the Company (or any agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against the Fund Indemnitors, (iii) that it irrevocably waives,
relinquishes and releases the Fund Indemnitors from any and all claims against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof and (iv) if any Fund Indemnitor is a party to or a
participant in a legal proceeding, which participation or involvement arises
solely as a result of Indemnitee’s service to the Company as a director of the
Company, then such Fund Indemnitor shall be entitled to all of the
indemnification rights and remedies under this Agreement to the same extent as
Indemnitee. The Company further agrees that no advancement or payment by the
Fund Indemnitors on behalf of Indemnitee with respect to any Claim for which
Indemnitee has sought indemnification, exoneration or hold harmless rights from
the Company shall affect the foregoing and the Fund Indemnitors shall have a
right to receive from the Company, contribution and/or be subrogated, to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company.

 

(b) Except as provided in Section 18(a) above, in the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee from any insurance policy purchased
by the Company, who shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights. In no event, however, shall
the Company or any other person have any right of recovery, through subrogation
or otherwise, against (i) Indemnitee, (ii) any Fund Indemnitor or (iii) any
insurance policy purchased or maintained by Indemnitee or any Fund Indemnitor.

 

19.         Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless it is in writing
signed by both the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

20.          Integration and Entire Agreement. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto,
including any existing director or officer indemnification agreement; provided,
however, that this Agreement is a supplement to and in furtherance of the
Certificate of Incorporation, the bylaws, any directors and officers insurance
maintained by the Company and applicable law, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

21.         No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to employment by the
Company or any of its subsidiaries or affiliated entities.

 

22.         Additional Acts. If for the validation of any of the provisions in
this Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

 

(The remainder of this page is intentionally left blank.)

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

    DROPCAR, INC.             By:       Name:       Title:             Address:
    1412 Broadway, Suite 2105     New York, NY 10018           AGREED TO AND
ACCEPTED BY:           INDEMNITEE:             By:       Name:       Title:    
  Address:                    

 

Date: January __, 2018

 

[Signature Page to Indemnification Agreement]

 

 

 

